--------------------------------------------------------------------------------

Exhibit 10.1
 
TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS TENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Tenth Amendment"), executed as of June 5, 2011, is by and between BIRNER DENTAL
MANAGEMENT SERVICES, INC., a Colorado corporation ("Borrower"), and KEYBANK
NATIONAL ASSOCIATION, a national banking association ("Lender").
 
R E C I T A L S
 
A.   Borrower and Lender are parties to a Second Amended and Restated Credit
Agreement, dated as of August 7, 2003 (the "Credit Agreement"), pursuant to
which Lender has agreed to make a term loan in the principal amount of $460,000
and revolving loans of up to $7,000,000 to Borrower on the terms and subject to
the conditions set forth therein.  The Credit Agreement was amended by the terms
of that certain First Amendment to Second Amended and Restated Credit Agreement
dated May 6, 2004, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated April 29, 2005, that certain Third Amendment to Second
Amended and Restated Credit Agreement dated April 25, 2006, that certain Fourth
Amendment to Second Amended and Restated Credit Agreement dated August 31, 2006,
that certain Fifth Amendment to Second Amended and Restated Credit Agreement
dated April 30, 2007, that certain Sixth Amendment to Second Amended and
Restated Credit Agreement dated April 22, 2008, that certain Seventh Amendment
to Second Amended and Restated Credit Agreement dated June 30, 2009, that
certain Eighth Amendment to Second Amended and Restated Credit Agreement dated
January 13, 2010, and that certain Ninth Amendment to Second Amended and
Restated Credit Agreement dated May 31, 2010.
 
B.   Borrower desires to further modify certain terms and conditions of the
Credit Agreement, and Lender is willing to agree to the modifications contained
in this Tenth Amendment, on the terms and conditions set forth herein.
 
C.   Capitalized terms used in this Tenth Amendment and not defined herein shall
have the meanings assigned to those terms in the Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
 
1.   AMENDMENTS TO CREDIT AGREEMENT.  The Credit Agreement is hereby amended as
follows:
 
(a)          Extension of Maturity Date.  The definition of "Revolving Credit
Maturity Date" contained in Section 1.1 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
 
   "Revolving Credit Maturity Date" shall mean May 31, 2013.
 
 
 

--------------------------------------------------------------------------------

 


(b)          Modification of Interest Rate Margin.  Section 2.6(a)(iii) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
 
(iii)   The LIBOR Rate Margin or Base Rate Margin, as applicable, shall be equal
to the margin set forth in the table below with respect to Revolving Loans or
Term Loan, as applicable:



 
LIBOR Rate Margin
Base Rate Margin
Revolving Loans
200 Basis Points
0 Basis Points
Term Loan
150 Basis Points
0 Basis Points

 
2.           LOAN DOCUMENT AMENDMENTS.  Each of the other Loan Documents is
hereby amended to conform to the amendments to the Credit Agreement as set forth
in Paragraph 1.
 
3.   DOCUMENT RATIFICATION.  Subject to the amendments set forth in Paragraph 1
above, all of the terms and conditions contained in the Credit Agreement and the
other Loan Documents shall remain unmodified and in full force and effect.
 
4.   RELEASE.  The execution of this Tenth Amendment by Lender does not and
shall not constitute a waiver of any rights or remedies to which Lender is
entitled pursuant to the Credit Agreement or the other Loan Documents, nor shall
the same constitute a waiver of any default now existing or which may occur in
the future with respect to the Credit Agreement or the other Loan
Documents.  Borrower hereby agrees that Lender has fully performed its
obligations pursuant to the Credit Agreement and the other Loan Documents
through the date hereof and hereby waives, releases and relinquishes any and all
claims whatsoever, known or unknown, that it may have against Lender with
respect to the Credit Agreement or the other Loan Documents through the date
hereof.
 
5.   PAYMENT OF COSTS AND FEES. Borrower shall pay all out-of-pocket expenses
incurred by Lender in connection with the preparation of this Tenth Amendment,
including, without limitation, reasonable attorneys' fees.
 
6.   CONDITIONS PRECEDENT.  Notwithstanding anything to the contrary set forth
herein, the terms and provisions of this Tenth Amendment shall not be effective
unless and until all of the following shall have occurred:
 
(a)  Borrower shall have executed and delivered to Lender this Tenth Amendment,
and such other documents, instruments, resolutions and other items as may be
required by Lender, in form satisfactory to Lender.
 
(b)  Borrower shall have paid to Lender a fully earned, non-refundable fee of
$17,500 to induce Lender to enter into this Tenth Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
7.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.  Borrower
represents, warrants and covenants to Lender:
 
(a)  No default or event of default under any of the Loan Documents as modified
herein, nor any event, that, with the giving of notice or the passage of time or
both, would be a default or an event of default under the Loan Documents as
modified herein has occurred and is continuing.
 
(b)  There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statement
received by Lender.
 
(c)  Each and all representations and warranties of Borrower in the Loan
Documents are accurate on the date hereof.
 
(d)  Borrower has no claims, counterclaims, defenses, or set-offs with respect
to the Loan or the Loan Documents as modified herein.
 
(e)  The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms.
 
(f)  Borrower shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Tenth Amendment.
 
8.   CONTROLLING LAW.  The terms and provisions of this Tenth Amendment shall be
construed in accordance with and governed by the laws of the State of Colorado.
 
9.   BINDING EFFECT.  This Tenth Amendment shall be binding upon and inure to
the benefit of the parties hereto, their successors and assigns.
 
       10.   CAPTIONS.  The paragraph captions utilized herein are in no way
intended to interpret or limit the terms and conditions hereof, rather, they are
intended for purposes of convenience only.
  
11.   COUNTERPARTS.  This Tenth Amendment may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page.  Any signature page of this Tenth Amendment may be detached
from any counterpart of this Tenth Amendment without impairing the legal effect
of any signatures thereon and may be attached to another counterpart of this
Tenth Amendment identical in form hereto but having attached to it one or more
additional signature pages.
 
[Signatures appear on following page]

 
3

--------------------------------------------------------------------------------

 
 
 
[SIGNATURE PAGE TO TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 
IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment as of
the day and year first above written.
 

  BORROWER:          
 
BIRNER DENTAL MANAGEMENT SERVICES, INC., a Colorado corporation                
  By:        /s/  Dennis Genty, Chief Financial Officer  

 

  LENDER:          
 
KEYBANK  NATIONAL ASSOCIATION, a national banking association             By:   
    Name:     Title:    

 
 
4

--------------------------------------------------------------------------------